Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-12, 14-16, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oketani et al. (US 20150236558).

As to claim 1, Oketani et al. teach:
1. A rotor 1 for an electric machine (fig. 1) comprising: 
a rotor core 5 having at least one cavity 9 internal to the rotor core, the at least one cavity surrounded by a wall 9 defined by the rotor core; and 
a structural element 7 disposed in the at least one cavity and compressible between a first wall feature 9 and a second wall feature 9, wherein a preload (for tongue-like spring/bias 16b, see para 0035) is established between the first and second wall features and the structural element.

    PNG
    media_image1.png
    300
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    618
    media_image2.png
    Greyscale

As to claim 2/1, Oketani et al. teach:
2. The rotor of claim 1, wherein the structural element comprises a magnet 7.





3. The rotor of claim 1, wherein the structural element comprises a non-magnetic material (evidenced by the magnets being rare earth magnets which all rare-earth magnets are composed of non-magnetic material).

As to claim 4/1, Oketani et al. teach:
4. The rotor of claim 1, wherein the structural element includes a number of sides defining corners, and wherein the first and second wall features comprise beams that engage the structural element at two of the corners that are nonadjacent to each other (figure 9 above).

As to claim 5/1, Oketani et al. teach:
5. The rotor of claim 5, wherein the non-adjacent of the corners comprise a first corner disposed at a junction of a first radially inward facing side and a first radially outward facing side, and a second corner disposed at a junction of a second radially inward facing side and a second radially outward facing side (figure 9 above).

As to claim 8/1, Oketani et al. teach:
8. The rotor of claim 1, wherein the wall features comprise a deformable material and the structural element is press fit between the wall features to establish the preload (evidenced by the corners of the tongue-like projections 43, figure 6).



10. The rotor of claim 1, wherein at least one of the structural element and the rotor induces a wedging action on the structural element (evidenced by the corners of the tongue-like projections 43, figure 6).

As to claim 11, Oketani et al. teach:
11. A rotor 1 for an electric machine (figure 1) comprising: 
a rotor core 5 having a plurality of cavities 9 internal to the rotor core, wherein the cavities define poles 7 of the rotor; 
a first wall feature 9 and a second wall feature 9 each defined by the rotor core and each extending into one of the plurality of cavities; 
a structural element 7 compressed between the first and second wall features, wherein a preload (from tongue-like projections 16a & 16b) is established between the first and second wall features and the structural element.

As to claim 12/11, Oketani et al. teach:
12. The rotor of claim 11, wherein the cavities are arranged in a number of layers and a strut extends through at least one of the layers to support the rotor core (evidenced by the laminated core, excerpt below).

    PNG
    media_image3.png
    312
    783
    media_image3.png
    Greyscale

As to claim 14/11, Oketani et al. teach:
14. The rotor of claim 11, wherein the structural element comprises a magnet 7.

As to claim 15/11, 15. The rotor of claim 11, wherein the structural element comprises a non-magnetic material.

As to claim 16/11, Oketani et al. teach:
16. The rotor of claim 11, wherein: the structural element includes a number of sides defining corners, and the first and second wall features comprise beams the engage the structural element at two of the corners that comprise a first corner disposed at a junction of a first radially inward facing side and a first radially outward facing side, and a second corner disposed at a junction of a second radially inward facing side and a second radially outward facing side, wherein the two of the corners are nonadjacent one another (figure 9 above).



18. The rotor of claim 11, wherein the wall features comprise a deformable material and the structural element is press fit between the beams 16a & 16b to establish the preload.

As to claim 20, Oketani et al. teach:
20. A rotor 1 for an electric machine (figure 1) comprising: 
a rotor core 5 having a plurality of cavity 9 groupings internal to the rotor core, wherein the cavity groupings each includes plural of the cavities and define poles 7 of the rotor; 
at least one strut (annotated fig below) in each of the cavity groupings for support of the rotor core; a first feature and a second feature defined by the rotor core and each extending into at least one of the cavities; and 
a structural bar 7 compressed between the first and second features, wherein a preload is established between the features and the bar, the preload (evidenced by the corners of the tongue-like projections 43, figure 6) resulting in the structural bar applying a radially inward directed force to the rotor core to offset centrifugal loads on the strut.

    PNG
    media_image4.png
    443
    618
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani et al. in view of Kaiser et al. (US 20150108866).

As to claim 9/1, Oketani et al. teach:
9. The rotor of claim 1, comprising a plurality of cavities, wherein the cavities are in-part defined by struts and wherein the structural element is configured to offset loads otherwise carried by the struts; but does not teach bridges and that the structural element is configured to offset loads otherwise carried by the bridges.

Kaiser et al. teach that bridges and that the structural element 7 is configured to offset loads otherwise carried by the bridges (annotated figure below) help retain the structural element on the rotor.

    PNG
    media_image5.png
    926
    814
    media_image5.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Oketani et al. so that bridges and that the structural element is configured to offset loads otherwise carried by the bridges, as taught by Kaiser et al., so as to retain the structural element on the rotor.

As to claim 19/11, Oketani et al. teach:
19. The rotor of claim 11, wherein the cavities are in-part defined by struts and wherein the structural element is configured to offset loads otherwise carried by the struts; but does not teach bridges and that the structural element is configured to offset loads otherwise carried by the bridges.



    PNG
    media_image5.png
    926
    814
    media_image5.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Oketani et al. so that bridges and that the structural element is configured to offset loads otherwise carried by the bridges, as taught by Kaiser et al., so as to retain the structural element on the rotor.


Allowable Subject Matter
Claims 7 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  


The primary reason for indicating allowable subject matter in claim 6 is that the following limitations were not taught/reasonably suggested in the prior art:
“wherein the structural element comprises a number of segments that wedge against the first and second wall features to establish the preload”.

The primary reason for indicating allowable subject matter in claim 7 is that the following limitations were not taught/reasonably suggested in the prior art:
“wherein the segments comprise pentagonal and trapezoidal shapes”.

The primary reason for indicating allowable subject matter in claim 13 is that the following limitations were not taught/reasonably suggested in the prior art:
“wherein the structural element is disposed in one of the layers that has a larger open cross sectional area than the others of the layers, wherein the one of the layers with the structural element does not include the strut”.


“wherein the structural element is disposed in one of the layers that has a larger open cross sectional area than the others of the layers, wherein the one of the layers with the structural element does not include the strut”.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832